NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 17 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 20-10190
                                                     20-10341
                Plaintiff-Appellee,
                                                D.C. No.
 v.                                             2:14-cr-00332-JAD-VCF-1

EDWARD JAMESON PURRY II,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      In these consolidated appeals, Edward Jameson Purry II appeals from the

district court’s orders denying his motions for compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i). We have jurisdiction under 28 U.S.C. § 1291.

Reviewing for abuse of discretion, see United States v. Aruda, 993 F.3d 797, 799



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2021), we affirm.

      Purry challenges the district court’s conclusions that he did not demonstrate

extraordinary and compelling reasons for relief and that relief was unwarranted in

light of the 18 U.S.C. § 3553(a) sentencing factors. We need not reach Purry’s

argument that his health conditions, likelihood of reinfection, and the conditions at

his prison constituted extraordinary and compelling reasons to grant compassionate

release because the district court also reasonably concluded that the § 3553(a)

factors did not support relief. See United States v. Keller, 2 F.4th 1278, 1284 (9th

Cir. 2021) (district court may deny a compassionate release motion solely on the

basis of the § 3553(a) factors). The record demonstrates that the district court

appropriately weighed the § 3553(a) factors and concluded that relief was not

warranted in light of the seriousness and circumstances of Purry’s offense, as well

as his performance on pretrial release. Contrary to Purry’s arguments, the court

did not abuse its discretion by (1) failing to give greater weight to his limited

criminal history and other mitigating factors, (2) weighing the likelihood of Purry’s

reinfection with COVID-19 against the other § 3553(a) factors, including the need

to avoid sentencing disparities under § 3553(a)(6), or (3) misunderstanding the

circumstances of Purry’s pretrial release revocation.

      Because we have decided this case without any consideration of Purry’s

vaccination status, we deny the government’s motion for judicial notice and to


                                           2                           20-10190 & 20-10341
supplement the record, and we deny as moot Purry’s motion to strike the portions

of the answering brief discussing Purry’s status.

      AFFIRMED.




                                          3                       20-10190 & 20-10341